OLD MUTUAL FUNDS II AMENDMENT TO AMENDED AND RESTATED EXTENDED EXPENSE LIMITATION AGREEMENT THIS AMENDMENT dated as of March 1, 2010 to the Amended and Restated Extended Expense Limitation Agreement dated January 23, 2008 (the “Extended Expense Limitation Agreement”), by and between Old Mutual Funds II (“OMF II”) and Old Mutual Capital, Inc., shall be as follows: WHEREAS, effective after the close of business on October 23, 2009, Class C shares of the Old Mutual Analytic U.S. Long/Short Fund, Old Mutual Barrow Hanley Value Fund, Old Mutual Columbus Circle Technology and Communications Fund, Old Mutual Focused Fund, Old Mutual Growth Fund, Old Mutual Heitman REIT Fund, Old Mutual Large Cap Growth Fund, Old Mutual Strategic Small Company Fund, Old Mutual TS&W Mid-Cap Value Fund, Old Mutual TS&W Small Cap Value Fund, and Old Mutual Cash Reserves Fund were liquidated; WHEREAS, effective after the close of business on December 4, 2009, Class A, Class Z and Institutional Class shares of the Old Mutual Columbus Circle Technology and Communications Fund were reclassified as Class A, Class Z and Institutional Class shares of the Old Mutual Focused Fund, respectively; WHEREAS, effective after the close of business on December 4, 2009, Class A, Class Z and Institutional Class shares of the Old Mutual Growth Fund were reclassified as Class A, Class Z and Institutional Class shares of the Old Mutual Focused Fund, respectively; and WHEREAS, the parties wish to extend the term of the Extended Expense Limitation Agreement pursuant to Paragraph II of the Expense Limitation Agreement. NOW THEREFORE, the parties agree as follows: 1. Schedule A to the Extended Expense Limitation Agreement shall be replaced with the Schedule A attached hereto. 2. The Extended Expense Limitation Agreement shall take effect for all series portfolios except the Old Mutual Focused Fund on January 1, 2012 and continue in effect through December 31, 2020. 3. The Extended Expense Limitation Agreement shall take effect for the Old Mutual Focused Fund on August 1, 2013 and continue in effect through December 31, 2020. 4. Except as expressly amended and provided herein, all of the terms, conditions and provisions of the Extended Expense Limitation Agreement shall continue in full force and effect. IN WITNESS WHEREOF, the parties have caused this amendment to be executed by their respective duly authorized officers, to be effective as of the day and year first written above. OLD MUTUAL FUNDS II OLD MUTUAL CAPITAL, INC. By: /s/ Robert T. Kelly By: /s/ Mark E. Black Name: Robert T. Kelly Name: Mark E. Black Title: Treasurer Title: Chief Financial Officer SCHEDULE A AS AMENDED MARCH 1, 2010 TO AMENDED AND RESTATED EXTENDED EXPENSE LIMITATION AGREEMENT BETWEEN OLD MUTUAL FUNDS II AND OLD MUTUAL CAPITAL, INC. DATED JANUARY 23, 2008 Class A Expense Limit Class C Expense Limit Institutional Class Expense Limit Class Z Expense Limit This Agreement relates to the following Portfolios of the Trust: Equity Funds Old Mutual Analytic U.S. Long/Short Fund 3.00% N/A 2.75% 2.75% Old Mutual Barrow Hanley Value Fund 3.00% N/A 2.75% 2.75% Old Mutual Focused Fund 3.00% N/A 2.75% 2.75% Old Mutual Heitman REIT Fund 3.00% N/A 2.75% 2.75% Old Mutual Large Cap Growth Fund 3.00% N/A 2.75% 2.75% Old Mutual Strategic Small Company Fund 3.00% N/A 2.75% 2.75% Old Mutual TS&W Mid-Cap Value Fund 3.00% N/A 2.75% 2.75% Old Mutual TS&W Small Cap Value Fund 3.00% N/A 2.75% 2.75% Fixed Income Funds Old Mutual Barrow Hanley Core Bond Fund N/A N/A 2.75% N/A Old Mutual Cash Reserves Fund 3.00% N/A 2.75% 2.75% Old Mutual Dwight High Yield Bond Fund N/A N/A 2.75% N/A Old Mutual Dwight Intermediate Fixed Income Fund 3.00% 3.75% 2.75% 2.75% Old Mutual Dwight Short Term Fixed Income Fund 3.00% 3.75% 2.75% 2.75%
